Citation Nr: 1628447	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-47 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 10 percent for bilateral pes planus from January 15, 2008 through November 27, 2012.

3.  Entitlement to an increased disability rating for bilateral pes planus from November 28, 2012, rated currently as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 through October 1968 and from March 1972 through February 1983 with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 and in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Original jurisdiction of this matter has been transferred to the RO in Muskogee, Oklahoma.

Testimony was received from the Veteran and his spouse during a March 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

The issues identified as being on appeal were remanded previously by the Board in June 2015 for further development.  Such development was to include:  obtaining the records for additional treatment identified by the Veteran, to include records for VA treatment received by the Veteran since July 2014; arranging for the Veteran to undergo a VA psychiatric examination and a VA examination of his feet; and, readjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ).

The development ordered in the June 2015 remand has been completed.  The matter returns to the Board for de novo review.

As a final preliminary matter, the Board observes that additional evidence, in the form of a March 2015 MRI spine study conducted during VA treatment and a March 2016 private record from Muskogee Institute of Foot and Ankle Surgery, was submitted to the Board in March 2016.  Those records were not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  Still, the Board notes that those records do not contain any information relating to the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, the Board elects to maintain jurisdiction over that issue and will proceed to adjudicate it at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to an initial disability rating higher than 10 percent for bilateral pes planus from January 15, 2008 through November 27, 2012 and an increased disability rating for bilateral pes planus from November 28, 2012, currently rated as 30 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has major depressive disorder, anxiety disorder, unspecified mood disorder, and compulsive gambling behavior that were neither sustained during active duty service nor resulted from an injury or event that occurred during service.

2.  The Veteran has bipolar disorder and paranoid personality disorder that was not aggravated beyond its natural progression by active duty service.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a pre-rating January 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for an acquired psychiatric disorder, claimed at that time as depression.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify has been satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claim submissions, lay statements, service treatment records, service personnel records, VA treatment records, and hearing transcript have been associated with the record.  Although the Veteran indicated during a November 2012 VA examination that he had private treatment in 1984, he has not provided VA any information as to the location of that private facility.  Toward that end, the Veteran has been invited to participate in the development of his claim and has been asked in multiple written correspondence to provide information as to the dates and locations of all relevant treatment.  He has not responded to those requests with specific information regarding private treatment.  Under the circumstances, the Board is not under an obligation to seek out the records for the purported 1984 treatment at this time.

During the appeal period at issue, the Veteran was afforded VA psychiatric examinations in November 2012, August 2014, and October 2015.  An addendum opinion to the October 2015 examination was also obtained.  Those examinations and the addendum opinion, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder.  To that end, he states in his claim submissions and lay statements that he has experienced ongoing psychiatric problems that stem from various events that occurred during his active duty service.  Such events include the December 1972 death of his six month old daughter while he was stationed in Landstuhl, Germany and witnessing an incident in which a fellow serviceman was shot to death during service at the demilitarized zone in Korea.  In his claim submissions, statements, and hearing testimony, he reports ongoing symptoms that include depression, difficulty in his relationships with co-workers and family, difficulty trusting others, hallucinations related to the death of his daughter, difficulty sleeping, impulsive and obsessive behavior, issues with jealousy, panic attacks, racing mind, panic attacks, nightmares, intrusive thoughts, suicidal ideation, and anger.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain listed chronic diseases, including psychoses, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).
Consistent with the Veteran's assertions, a December 1972 obituary commemorating the death of the Veteran's daughter is contained in the claims file.  Still, service treatment records in the claims file do not reflect any in-service subjective complaints of psychiatric problems, nor do they reflect any in-service treatment or objective findings or diagnoses related to any psychiatric disorders during service.  Medical examinations performed during service revealed normal psychiatric findings.  Notably, a November 1982 Report of Medical History shows that the Veteran expressly denied having any history of psychiatric problems such as frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

During an August 2014 VA examination, the Veteran reported that he was reprimanded on several occasions during service for impulsive behavior; apparently as support for his assertion that  he has experienced ongoing and chronic psychiatric problems that date back to his period of service.  Contrary to those assertions, however, the Veteran's service personnel records show that the Veteran received consistently favorable performance reviews during service.  Moreover, there is no indication in the Veteran's personnel file of frequent reprimands.  Indeed, there is simply no indication in the record that the Veteran experienced diminution of his work performance or demonstrated other indicia of psychiatric problems during his active duty service.

In October 1996, the Veteran underwent a VA examination for claimed disabilities due to attention deficit hyperactive disorder (ADHD).  At that time, he reported that he "gets too hyper," speaks quickly, reads quickly, and acts quickly.  He complained also that his mind races, that he is easily distracted, that he has difficulty listening to others, avoids tasks that require sustained effort, is fidgety, and has a higher activity level.  He stated that the reported problems had been occurring all of his life.  In terms of his psychosocial history, he reported being physically abused as a child and that he had seven prior marriages.

In reporting his psychosocial history, the Veteran did not report any stressors related to the death of his daughter or the incident during service in Korea.  Although he apparently discussed each of his previous marriages in some detail, again, he did not report any marital difficulty related to his daughter's death, much less, mention the occurrence of his daughter's death.

A mental status examination revealed fast rate of speech, slightly nervous affect, anxious mood, pressured thinking, and thought content marked by paranoid ideation.  The examiner diagnosed attention deficit disorder (ADD) marked by distractibility, making careless mistakes, not listening to others, not following instructions, avoiding school work, fidgeting, excessive activity, excessive talking, impatience, and interrupting others.  The examiner also diagnosed personality disorder, not otherwise specified (NOS).

Post-service VA treatment records show that the Veteran underwent a psychiatric evaluation in October 1999 for recently diagnosed attention deficit disorder (ADD).  At that time, he reported symptoms that included being "hyper" and restless, having difficulty focusing, rapid speech, blaming others for his difficulties, anxiety, and mood swings.  Notably, he expressly denied having any symptoms of depression; reporting instead that he is "always happy" and is "a happy-go-lucky person."  He also denied having any problems with alcohol or drugs, stating that he would occasionally drink heavily during service in Germany, but otherwise did not drink.  A mental status examination conducted at that time was grossly normal and the Veteran declined further therapy.

The Veteran was referred in November 1999 for follow-up evaluation by a VA neuropsychologist for the Veteran's reported ADD.  The Veteran reported similar symptoms as those noted above, but also, added that he talked too much and interrupted others, did not listen to others, and experienced impulsivity and moodiness.  He reported that he was subject to physical abuse as a child, including an instance in which he was struck on his head with a baseball bat and lost consciousness.  The Veteran reported also that he had been in nine previous marriages.  A battery of cognitive tests revealed findings that were consistent with impulsivity, problems maintaining attention and remaining on task, and memory impairment.  The treating VA neuropsychologist noted also that the Veteran's reported social history is indicative of impulsivity.  Based on those findings, the Veteran was diagnosed with attention deficit hyperactive disorder (ADHD).
Subsequent VA treatment records indicate a hiatus in psychiatric treatment until January 2001, at which time, the Veteran reported ongoing problems concentrating and demonstrated anxious and depressed affect.  He reported that he had recently been moved at work to a shared office situation and that he was having a difficult time adjusting to the new situation.  In February 2001, he reported stress related to having his foster son being removed from his home because of suspected abuse.  In April 2001, however, he reported that his foster son had been returned and that he was doing well.  Subsequent VA treatment records through February 2003 indicate that the Veteran continued to be monitored for ADHD; however, he demonstrated normal and stable mental status.

In May 2003, the Veteran complained that he was having job-related anxiety due to being moved to a different position by his supervisor.  He stated that he was having difficulty getting along with his supervisors and co-workers and that he was considering medical retirement.  A mental status examination at that time revealed depressed mood with congruent affect.  The treating VA psychiatrist diagnosed ongoing ADD as well as a new diagnosis of adjustment disorder with mixed anxiety and depressed mood. 

During VA treatment in December 2003, the Veteran reported that his father had passed away recently and that he was experiencing an increase in anxiousness and hyper behavior.  Subsequent VA treatment records through 2006 document that the Veteran continued to be monitored for ADHD but that his mental status remained normal.

In June 2008, the Veteran returned for VA treatment of reported anxiety, difficulty sleeping, and impaired concentration.  At that time, he expressed his belief that he has posttraumatic stress disorder (PTSD) related to his daughter's death, watching someone break his hand, and the purported incident in Korea.  Still, mental status examination revealed no abnormalities and the treating VA psychiatrist continued to diagnose ADHD and anxiety disorder.

The Veteran returned for VA treatment in December 2008 for evaluation and treatment of symptoms that included irritability, excessive worry, feelings of worthlessness, and intermittent thoughts about death.  He also continued to report ongoing anxiety and concentration problems.  Notably, the Veteran expressed that he had been experiencing significant depression since the passing of his father four years prior.  A mental status examination conducted at that time revealed anxious and depressed mood.  Diagnoses of anxiety disorder, not otherwise specified (NOS); depressive disorder, NOS; and ADHD were provided.

In a March 2009 letter, the Veteran's treating VA psychiatrist, Dr. J.K., expressed that the Veteran was being treated for depressive disorder.  According to him, the Veteran's history of depression dated back to the death of his daughter in 1972.  No rationale was given for the expressed opinion; further, Dr. J.K. did not point to any direct findings or evidence that supports his opinion.

During VA treatment in July 2010, the Veteran reported that his spouse was complaining to him that he seemed to be more irritable.  The Veteran apparently called his spouse during the office visit and the spouse remarked to the treating VA psychiatrist that the Veteran appeared to be having difficulty adjusting to retirement.  Mental status examination continued to indicate minimal depression and anxiety but was otherwise normal.  No new or different diagnoses were provided.

In February 2011, the Veteran sought treatment for reported gambling problems that had been ongoing since 1996.  He reported also that he lied to his spouse and that he engaged in impulsive behavior which included buying six new cars over the preceding three year period.  He related that although he barred himself from going to casinos, he was still spending $50.00 per week on lottery tickets and that he had pawned $1000.00 of his tools in order to raise money to play the lottery.

During follow-up treatment in March 2011, the Veteran presented rambling and pressured speech related to his daughter's death in 1972.  He expressed that he was experiencing flashbacks and intrusive dreams related to that event.  He reported also that he was experiencing memories related to his assignment at the DMZ in Korea and being subject to "mind games the north side would play on them."  He reported that he is unable to stand the thought of being alone and that he has impulsively married 10 women.  The Veteran reported that he had been diagnosed previously with bipolar disorder and PTSD and asked the treating psychologist to comment as to whether those were correct diagnoses.  The treating psychologist advised the Veteran that he would require more than one session in order to do so.  The Veteran was noted for being "rigid in his presentations" and tending "to want to tell [the examiner] what he will take and what he won't."

A mental status examination revealed tense affect, mildly pressured speech with difficulty waiting for an answer, apprehensive mood, and anxiety.  The Veteran's judgment was noted as being "somewhat self-serving."  The examiner diagnosed mood disorder, NOS; OCD spectrum disorder with gambling and CD issues; and, possible PTSD given the Veteran's reported history.

During VA treatment in April 2011, the Veteran expressed that he was worried about his finances and requested that his treating psychiatrist provide him a letter to the compensation and pension board stating that the Veteran had depression.  The Veteran indicated considerable financial strain, relating that his former spouse was not making payments on their home and that the home was in the process of being repossessed.  The Veteran related also that he had been unable to "get over" his daughter's death and that he was angry that his commanding officer during service did not allow him to take leave to visit his daughter more frequently in the hospital.  A repeat mental status examination revealed angry mood and anxiety.  Again, however, the treating psychiatrist observed that the Veteran's judgment appeared to be self-serving.  Ongoing diagnoses of mood disorder, NOS and pathological gambling behavior were rendered.

In November 2012, the Veteran underwent a VA examination while in the company of his spouse.  At that time, he reported additional psychosocial stressors that included the 2003 death of his father and ongoing conflicts with his siblings over his father's estate.  He reported also that he had been in 10 different marriages and that he had difficulty trusting others.  He reported that he had three children and also reported to the examiner his six month old daughter's death in 1972.  Occupationally, he reported a history of working for Tyson Foods and for a box company.  He recalled that he was fired from the box company for fighting.  He reported also that he worked for a VA regional office and that he retired from that job in February 2002 because "I was getting so discouraged with people and I couldn't cope with being around people."  For his psychiatric stressors, the Veteran reported the aforementioned death of his daughter and witnessing the shooting death of a serviceman at the DMZ in Korea.

A mental status examination indicated depressed mood; anxiety; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss; circumstantial, circumlocutory, or stereotyped speech; difficulty in establishing and maintaining effective work and social relationships; and, suicidal ideation.  On review of the claims file, the examiner noted that prior PTSD and depression screens conducted during VA treatment from 2006 through 2012 were negative.  The examiner noted further that although the VA treatment records indicate treatment for ADD from 1999 through 2005, those records were silent for depression or reported trauma related to the death of his daughter or his active duty service.  When asked as to why previous VA treatment records were silent as to PTSD, the Veteran responded, "I lied to them...I don't want to go into the hospital...I already feel like less than a man...I can't cope..."  When asked whether his symptoms were persistent, the Veteran replied, "no sir...it does not bother me all the time...I am not going to lie to you sir...is it bad that I am lying to my doctor sir."

The examiner opined that both of the Veteran's reported stressors do meet the criteria for PTSD under the DSM-IV.  Still, the examiner observed, the Veteran does not persistently re-experience his stressors; does not demonstrate persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness; and, does not demonstrate persistent symptoms of increased arousal.  Accordingly, the examiner concluded, the Veteran did not meet the full criteria for a PTSD diagnosis under the DSM-IV.  Instead, the examiner diagnosed major depression with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He did not offer an opinion as to whether the Veteran's depression began during the Veteran's active duty service, or, resulted from an event that occurred during his active duty service, to include the death of his daughter and the claimed stressor that occurred at the DMZ in Korea.

In July 2013, the Veteran returned for VA psychiatric treatment complaining of ongoing depression and suicidal ideation.  That time he reported stress related to problems with his son, pending bankruptcy proceedings and repossession of his truck, and difficulty obtaining a new loan for a new automobile.  A mental status examination revealed no abnormalities.  The treating VA psychiatrist continued to diagnose generalized anxiety disorder, major depressive disorder, and pathological gambling behavior that was in remission.

During an August 2014 VA examination, the Veteran reported the same stressors as noted during the previous November 2012 VA examination, but added new in-stressors that included being attacked by a cook who was armed with a knife.  He added also that he developed depression and bipolar symptoms during service.  As noted previously, he stated that he was reprimanded on several occasions during service for impulsive behavior.  The Veteran reported that he began seeking psychiatric treatment in 1983 and that he did not seek treatment during service because he was told that doing so would count against him.  He reported that he was diagnosed initially with depression during VA treatment in 1995.  

Noted symptoms included difficulty getting along with others; being easily distracted; psychomotor agitation; poor judgment; suicidal ideation; irritability; unprovoked violence; anger; poor concentration/memory/motivation; detachment from others; isolation; tangential thought process; anxiety; sense of abandonment; low self-esteem; loss of interest in activities; depression; paranoia; panic episodes; impulsivity; pressured speech; and, gambling problems.

On mental status examination, the examiner noted depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss; impairment of short and long term memory; circumstantial, circumlocutory, or stereotyped speech; speech that was intermittently illogical, obscure, or irrelevant; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment of thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control; grossly inappropriate behavior; persistent danger of hurting himself or others; neglect of personal appearance and hygiene; and, intermittent inability to perform activities of daily living.

Based on reported history and the findings from the examination, the examiner diagnosed bipolar disorder manifested by flight of ideas, distractibility, impulsiveness, poor sleep, psychomotor agitation, poor judgment, pressured speech, irritability, grandiosity, and paranoia.  The examiner also diagnosed pathological gambling.  Although the examiner noted previous VA diagnoses of depression, the examiner opined that the Veteran's symptoms were more consistent with bipolar disorder rather than a mood disturbance.  The examiner opined that the Veteran's symptoms were first manifest during his tour of duty in Germany, especially after his daughter's death and conflict with his commander at that time; however, the examiner provides no explanation or rationale for that opinion, nor does he point to any specific findings or facts that support that conclusion.

Records for subsequent VA treatment through 2015 note ongoing diagnoses of major depressive disorder.  Like the previous VA treatment records, however, they provide no opinion as to the etiology or origin of the Veteran's psychiatric disorder.

In October 2015, the Veteran was afforded yet another VA psychiatric examination.  At that time, he reported having a history of issues with control, irritability, mistrust, and perceived insults that strained his marriage.  He stated that he had nine previous marriages and remained married to his current spouse for over a decade.  Again, he reported that he retired in 2012 from employment in a VA regional office due to difficulty getting along with co-workers and being around other people.

A mental status examination revealed depressed mood; anxiety; suspiciousness; chronic sleep impairment; and, mild memory loss marked by forgetting names, directions, or recent events.  The examiner opined that the demonstrated symptoms meet the criteria for major depressive disorder and paranoid personality disorder. However, he expressed that it is less likely than not that the diagnosed depression is the result of the Veteran's active duty service.  In that regard, the examiner noted that the Veteran did not receive treatment during service, and moreover, VA treatment notes reflect that the Veteran has reported previously that his depression is due to family and financial stressors.  The examiner concluded also that it is less likely than not that the Veteran's paranoid personality disorder is due to service.  In that regard, the examiner noted that personality disorder is considered a disorder of personality which individuals are born with.  Further, the examiner notes, there is no indication in the record that the Veteran's paranoid personality disorder was aggravated by his active duty service.  Regarding the Veteran's gambling addiction, the examiner states that the Veteran's gambling behavior developed spontaneously a few years ago and is not related to his active duty service.

In January 2016, the October 2015 VA examiner was asked to provide an addendum opinion that addresses the question of whether the Veteran's psychiatric disorders were related to an event that occurred during service, to include the December 1972 death of the Veteran's daughter.  The examiner reiterated that the Veteran meets criteria for major depressive disorder and paranoid personality disorder and added that it is less likely as not that the Veteran's depression is related to the death of the Veteran's daughter in 1972.  As rationale, the examiner noted again that the Veteran did not receive treatment for depression during service, and moreover, post-service treatment records express that the Veteran has reported that his depression is due to family and financial stressors.  In relation to paranoid personality disorder, the examiner reiterated that the disorder followed a normal course and was not shown as having been exacerbated by the Veteran's active duty service, to include by the death of his daughter in 1972.  Again addressing the Veteran's gambling addiction, the examiner reiterated that the Veteran's gambling behavior developed spontaneously within the past few years.  Hence, she concluded that there is also no etiological relationship between the Veteran's gambling behavior and his daughter's death.

Overall, the evidence indicates alternating diagnoses that include major depressive disorder, anxiety disorder, unspecified mood disorder, bipolar disorder, paranoid personality disorder, and compulsive gambling behavior.  Regardless, the weight of the evidence shows that those disorders were neither sustained during service nor resulted from an event that took place during the Veteran's active duty service.

As rationale for the foregoing conclusion, the Board first reiterates that the service treatment records and service personnel records do not support any allegation on the part of the Veteran that his psychiatric problems began during service.  In that regard, those records are wholly silent as to any subjectively reported complaints of a psychiatric nature and as to any objectively noted findings or diagnoses of any psychiatric symptoms or disorders.

To the extent that the Veteran has stated that he experienced psychiatric problems during service and received in-service treatment for those problems, those assertions are not entitled to probative weight.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Given the foregoing legal authority, the Veteran is competent to provide probative statements as to when he first noticed that he was having psychiatric problems and how long they have endured.  Still, the Board observes that the assertions that the Veteran's psychiatric problems began during service are inconsistent with the record.  Again, the service department records are wholly silent for any in-service complaints or findings of a psychiatric nature.  Also, repeated physical examinations and the November 1982 Report of Medical History (which was completed by the Veteran 10 years after the 1972 death of his daughter) reflect that the Veteran expressly denied having any history of psychiatric problems throughout his active duty service.  Indeed, the Veteran related during post-service treatment in October 1999 that he was generally "always happy" and described himself as "a happy-go-lucky person."  Finally, the Board observes that, throughout the course of VA treatment, the Veteran and his spouse have both reported and expressed their own belief that the Veteran's psychiatric symptoms were manifestations of stress related to various post-service family, occupational, and financial stressors.  Certainly, those statements are also inconsistent with any assertion that the Veteran's psychiatric problems had their onset during service.  In view of the foregoing inconsistencies, the Board does not assign any probative weight to the Veteran's assertions concerning in-service onset (to include as a result of his daughter's death or of purported stressors that occurred at the DMZ in Korea) and subsequent chronicity.

The record contains conflicting opinions as to whether the Veteran's current psychiatric disorders have resulted from the December 1972 death of the Veteran's daughter.  As mentioned, a March 2009 letter from Dr. J.K. expresses simply that the Veteran has had a history of depressive symptoms, particularly since the death of his daughter.  The August 2014 VA examiner opined that the Veteran's symptoms were first manifest during his duty in Germany after the death of his daughter.  Those opinions are outweighed by the negative etiology opinions rendered in the October 2015 VA examination and January 2016 addendum.

In considering the foregoing conflicting medical opinions, the Board is persuaded by the negative opinions expressed in the October 2015 report and January 2016 addendum.  In that regard, neither Dr. J.K.'s March 2009 opinion nor the August 2014 VA examiner's opinion are supported by adequate explanation or rationale or reference to any findings or information in the record which tends to support their stated conclusions.  Indeed, where those opinions appear to be contradicted by information in the service department records and by various statements made by the Veteran during earlier post-service treatment, the absence of such rationale or explanation renders those opinions incomplete and unreliable.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  In contrast, the negative opinions stated in the October 2015 VA examination report and January 2016 addendum are supported by clearly expressed rationale that is based on accurate factual findings from the examiner's interview of the Veteran and review of the claims file, as well as objective findings from the examination.  Indeed, those stated findings and rationale are consistent with the other evidence and information in the record.  Accordingly, the Board assigns greater probative weight to the October 2015 VA examiner's findings and conclusions.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may place greater weight on one physician's opinions than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence).

As discussed above, the record suggests that the Veteran has a personality disorder.  Regulations provide that congenital or developmental defects, personality disorders, and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384   (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  VA regulations specifically prohibit service connection for such congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.

Here, the evidence shows that the Veteran was diagnosed with bipolar disorder during an August 2014 VA examination.  Although the October 2015 VA examiner apparently does not concur with that diagnosis of a bipolar disorder, she does apparently agree that the Veteran's symptoms have the component of a personality disorder, and to that end, diagnosed paranoid personality disorder.  As noted above, the August 2014 VA examiner expresses the opinion that the Veteran's bipolar disorder symptoms date back to the date of his daughter's death in 1972.  That opinion is outweighed by the October 2015 VA examiner's opinion that the evidence does not show any aggravation of the Veteran's bipolar disorder, but rather, that the Veteran's personality disorder appears to have followed its natural progression.  Under the same analysis as that undertaken above, the Board finds that the August 2014 opinion is not supported by an adequate rationale.  By contrast, the October 2015 negative opinion and January 2015 addendum are supported by clear explanation that is consistent with the facts shown in the record.  Under similar analysis as that undertaken above, the Board assigns greater probative weight to the negative October 2015 and January 2016 opinions.

Overall, the evidence shows that the Veteran has major depressive disorder, anxiety disorder, unspecified mood disorder, bipolar disorder, paranoid personality disorder, and compulsive gambling behavior; however, does not show that those disorders began during the Veteran's active duty service, resulted from an event that occurred during service, or was aggravated beyond its natural progression by the Veteran's service.  As such, the Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, this appeal is denied.  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

Concerning the issues relating to the ratings to be assigned for the Veteran's bilateral pes planus, the evidence indicates that the Veteran has had a complex medical history in his feet.  In that regard, the Veteran reported during an August 2010 VA examination that he sustained work-related injuries in his left foot after a file cabinet fell and landed on it.  During a November 2015 VA examination, he reported that he had been diagnosed several years previously with lumbar spine stenosis and radiculopathy that was affecting his feet.

In addition, the medical evidence shows many symptoms in both of the Veteran's feet.  Repeated medical examinations of the Veteran's feet have revealed pes planus, chronic and ongoing pain, slight left foot valgus, and the need for orthopedic shoes.  Additionally, a musculoskeletal examination conducted during VA treatment in February 2009 revealed metatarsalgia and degenerative joint disease.  During podiatric consultation in October 2009, the examining VA podiatrist noted decreased dorsalis pedis pulses in both feet, hammertoes in the second through fifth toes of both feet, flattening of the metatarsal heads, calcaneal spurs, and osteoarthritis in the joints of the toes.  During VA examination of the feet in November 2012, radiological studies confirmed the presence of degenerative changes in both of the Veteran's feet with a deformity at the neck of the left calcaneus.  Private treatment in July 2014 at Muskogee Institute of Foot and Ankle Surgery revealed hindfoot varus, midfoot planus, and pronation of the forefoot of both feet.  A physical examination conducted during VA treatment in October 2014 revealed the presence of bilateral tailor's bunions, and again, confirmed hammertoes in the second through fifth toes of both feet.

Despite the foregoing, the record does not contain any opinions that discuss which of the foregoing symptoms and manifestations are attributable to the service-connected pes planus disability at issue, and which are attributable to some other condition that is unrelated to either the pes planus or the Veteran's active duty service.  Such a discussion would be useful in this case.  Accordingly, the Veteran should be afforded a new VA examination of his feet to address the foregoing medical question.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his feet since November 2015.  VA must then make efforts to obtain the records for treatment identified by the Veteran. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an initial disability rating higher than 10 percent for bilateral pes planus from January 15, 2008 through November 27, 2012, and, an increased disability rating for bilateral pes planus from November 28, 2012, rated currently as 30 percent disabling.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should also be provided a VA 21-4142 release form, and be asked to identify on the release the name(s) and address(es) for any private or VA medical providers who have treated his feet since November 2015.

2.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination of his feet, to determine the manifestations and residuals associated with his service-connected pes planus, associated functional and occupational impairment, and the severity thereof.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

For purposes of the examination, the VA examiner will note that the Veteran's history includes a previous non-service-related workplace injury in which a cabinet fell on his left foot and lower extremity radiculopathies related to non-service-related spine disabilities.  The examiner will note also that the Veteran has previous symptoms and findings in his feet that include:  pain, left foot valgus, hindfoot varus, midfoot planus, pronation, the need for orthopedic shoes, metatarsalgia, degenerative joint disease, decreased dorsalis pedis pulses, hammertoes in the second through fifth toes of both feet, flattening of the metatarsal heads, calcaneal spurs, osteoarthritis in the joints of the toes, a deformity at the neck of the left calcaneus, and bilateral tailor's bunions.

All appropriate tests and studies, to include any necessary radiological and neurological studies, should be performed.  Upon review of the record and examination of the Veteran, the examiner should address the following questions:

	a) is it possible to differentiate and identify the 	symptoms and manifestations that are attributable to 	the Veteran's service-connected bilateral pes planus 	disability from those that are attributable to a non-	service-related cause (such as the Veteran's workplace 	injury and/or radiculopathy)?

	b) if so, what are all of the symptoms and 	manifestations attributable to the Veteran's service-	connected bilateral pes planus disability?  What 	functional and/or occupational impairment results 	from those manifestations and residuals?

	c) if you are unable to differentiate the symptoms and 	manifestations as requested above without resorting to 	speculation, provide an explanation of the reasons for 	that inability and comment on whether any further 	tests, evidence or information would be useful in 	rendering an opinion.

All opinions must be accompanied by a complete rationale.  All findings, conclusions, and supporting rationale must be expressed in a report.

3.  If the benefits sought are not granted, furnish the Veteran and his representative with an SSOC addressing these issues and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


